 Case 2:19-cv-00420-NT Document 10 Filed 09/16/19 Page 1 of 2                   PageID #: 101



                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                 DISTRICT OF MAINE


 NCTA – THE INTERNET & TELEVISION
 ASSOCIATION,
        Plaintiffs
                                                    CIVIL ACTION NO.: 2:19-cv-00420-DBH
                v.
 AARON FREY, in His Official Capacity as the
 Attorney General of the State of Maine, et al.,
        Defendants.


                                NOTICE OF APPEARANCE

TO CLERK OF COURT:

       Please enter my appearance as counsel for the defendant, Aaron Frey, in his official

capacity as the Attorney General for the State of Maine.

DATED: September 16, 2019                           Respectfully submitted,

                                                    AARON M. FREY
                                                    Attorney General

                                                    /s/ Christopher C. Taub
                                                    Christopher C. Taub, Asst. Atty. Gen.
                                                    Christopher.C.Taub@maine.gov
                                                    Six State House Station
                                                    Augusta, Maine 04333-0006
                                                    Tel. (207) 626-8800
                                                    Fax (207) 287-3145
 Case 2:19-cv-00420-NT Document 10 Filed 09/16/19 Page 2 of 2                      PageID #: 102



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this, the 16th day of September, 2019, I electronically filed the

above document with the Clerk of Court using the CM/ECF system which will send notification

of such filing to the following:

HOWARD J. SYMONS
hsymons@jenner.com

JESSICA RING AMUNSON
JAmunson@jenner.com

JOSHUA D. DUNLAP
jdunlap@pierceatwood.com

ZACHARY C. SCHAUF
ZSchauf@jenner.com

CATHERINE R. CONNORS
cconnors@pierceatwood.com



                                                     /s/ Christopher C. Taub
                                                     CHRISTOPHER C. TAUB
                                                     Assistant Attorney General
                                                     Six State House Station
                                                     Augusta, Maine 04333-0006
                                                     Tel. (207) 626-8800
                                                     Fax (207) 287-3145




                                                 2
